Citation Nr: 1736919	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability prior to February 8, 2011, and as of May 1, 2011.  

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.
 
4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A March 2008 decision assigned an initial 20 percent rating for a lumbar spine disability.  A June 2011 decision assigned a temporary 100 percent rating for the lumbar spine disability based on surgical treatment necessitating convalescence, effective February 8, 2011, to April 30, 2011.  A 20 percent rating was assigned, effective May 1, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

VA most recently provided a VA medical examination to determine the severity of service-connected lumbar spine and lumbar radiculopathy disabilities in January 2014.  In a July 2015 written statement to the Board, the Veteran indicated that his service-connected disabilities were worsening.  A remand is necessary to provide an additional VA medical examination report to determine the severities of the service-connected disabilities.  

As the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, that issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the service-connected lumbar spine and radiculopathy of the lower extremities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination to be performed by a medical doctor to determine the severity of the service-connected lumbar spine and bilateral lumbar radiculopathy disabilities, and to determine the Veteran's capacity for employment.  As part of the examination, the examiner should perform range of motion tests for the lumbar spine for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  In reporting results regarding the Veteran's radiculopathy disabilities, the examiner must state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should note any functional impairment caused by the disabilities, including a full description of the effects of each disability on the Veteran's ordinary activities, if any.  After reviewing the record, interviewing the Veteran, and performing the examination described above, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, specifically lumbar spine, lumbar radiculopathy, right ear hearing loss, and tinnitus disabilities.  The examiner may consider the Veteran's training and work history and training, but not age or nonservice-connected disabilities.  If the examiner finds that the Veteran is capable of employment despite the service-connected disabilities, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  If the examiner finds that additional examinations are necessary in order to provide the opinion, they should be provided.

3.  Then, readjudicate the claims, to specifically include considering whether referral for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2016), is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

